DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group V, claims 22-23, and species elections of (1) 2,6-diisopropylphenol of propanol, (2) mirtazapine, and (3) depression, in the reply filed on June 8, 2022, is acknowledged.  
	The traversal is on the ground(s) that the Examiner has not provided adequate reasons and/or examples to support a conclusion of patentable distinctness between the identified groups, i.e., why Applicant has not satisfied the requirement of the Unity of the invention. The Examiner doubts the novelty of the "special technical feature" in view of Xu et al. (U.S. 2006/0205969). Applicant argues that whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. Applicant believes that Xu et al do not provide a sufficient basis to presume lack of novelty or inventive step in a main claim “as there are other technical relationship left over Xu et al among the claimed inventions involving one or more of the same or corresponding special technical features, which leave two or more dependent claims with a general inventive concept.”
	Additionally, Applicant contends that there would be no serious burden imposed on the Examiner to examine the methods of treatment claims of the invention and the test kit, using the same methods and composition, in one application.
2.	This is not found persuasive because under PCT Rule 13.1:
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.

	Applicants’ instant claims do not relate to a single invention, the application is drawn to multiple product inventions.  The multiple inventions are not so linked as to form a single general inventive concept because according to PCT Rule 13.2:
	Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Applicants’ instant claims do not contain a special technical feature that defines a contribution over the prior art.  Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature' as defined in PCT Rule 13.2, by failing to define a contribution over the prior art, as it was known in the art prior to the filing of the instant application. Please refer to Xu et al., paragraphs [088] and [0132], which discloses the same “special technical feature,” i.e., a combination of a composition comprising propofol and one or more psychotropic drugs, and supports the Examiner’s position that Applicants’ compounds fail to define a contribution over the prior art.  Therefore, since the prior art teaches unity of inventions is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper and according to PCT Rule 3.3:
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.

Therefore, since the claims do not contain a special technical feature, which defines a contribution over the prior art, the Examiner may determine within a single claim that the inventions are not so linked as to form a single general inventive concept.
Therefore, the finding of Lack of Unity is still deemed proper.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The requirement is still deemed proper and is therefore made FINAL.
4.	As such, claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Non-elected psychotropic drugs, i.e., psychotropic drugs other than mirtazapine, are also presently withdrawn from consideration as directed to non-elected subject matter.
5.	Claims 1-23 are present in this application. Claims 1-21 are currently withdrawn. Claims 22 and 23 are under examination and are the subject of this office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., U.S. 2006/0205969 A1.
	Claim 22 is directed to a method of achieving an enhanced therapeutic effectiveness of a psychotropic drug in a subject in need thereof comprising administrating one or more psychotropic drug(s) (more specifically, mirtazapine) in combination with a propofol composition, wherein the effective therapeutic concentration of said one or more psychotropic drug is reduced by about 10-100 fold when administered with said propofol composition as compared to a control group that did not receive said propofol composition.
	
	Xu et al. teach combinations of the propofol prodrug 2-amino-3-(2,6-diisopropylphenoxycarbonyloxy)-propanoic acid, wherein said prodrug may be administered in a pharmaceutical composition, combined with other pharmaceutically active agent(s) for the treatment of depression (see paragraph [0088]). Xu et al. teach that said pharmaceutical composition can include one or more therapeutic agents effective for treating the same or different disease, disorder, or condition, wherein said composition and therapeutic agent(s) can act additively or synergistically, and wherein said composition is administered concurrently with another therapeutic agent that potentially can produce adverse side effects including, but not limited to, toxicity, said therapeutic agent can advantageously be administered at a dose that falls below the threshold at which the adverse side effect is elicited (see paragraphs [0115]-[0116]. Xu et al. disclose that the therapeutic agent can be an antidepressant, and specifically name examples of antidepressants including mirtazapine (see paragraph [0132]). 
	As such, Xu et al. teach the benefits of the combined administration of a propofol composition and an additional antidepressant in a subject in need thereof, however Xu et al. do not teach a single disclosed example of the administration of propofol and mirtazapine, at a reduced therapeutically effective dosage. 
Yet, in this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   Thus one skilled in the art would have known to pick and choose from the additional therapeutic agents named, and selected mirtazapine as an additional antidepressant to be administered in combination with a propofol composition in a subject in need thereof, wherein mirtazapine is administered at a reduced dosage to said subject relative to a subject that did not receive propofol.
Regarding the reduction of the effective therapeutic concentration of the psychotropic drug by about 10-100 fold, dosage is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal effective amount of mirtazapine in order to best achieve the desired results while minimizing adverse effects. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
As such, a prima facie case of obviousness is established.

9.	Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., U.S. 2006/0205969 A1 as applied to claim 22, and as evidenced by Drugs.com, webpage printout of https://www.drugs.com/sfx/remeron-side-effects.html, accessed August 4, 2022.
	Claim 22 is addressed in detail above.
	Claim 23 is drawn to the method of claim 22, wherein reduced dosing of psychotropic drug results in prevention or amelioration of one or more side effects resulted from the prolonged use of said one or more psychotropic drug, wherein said side effects comprise addiction, dysphoria, anxiety, panic, impairment of memory, reductions in psychomotor and cognitive performance, disordered perception of the passage of time, euphoria, schizophrenic psychosis, tiredness, dizziness, tachycardia, orthostatic hypotension, dry mouth, reduced lacrimation, muscle relaxation, increased appetite, potential irreversible cognitive impairments, or any combination thereof.

	Xu et al. suggest the combined administration of a propofol composition with another therapeutic agent that potentially can produce adverse side effects including, but not limited to, toxicity, said therapeutic agent can advantageously be administered at a dose that falls below the threshold at which the adverse side effect is elicited, wherein the therapeutic agent is mirtazapine, but do no teach wherein said reduced dosing results in the prevention or amelioration of the side effects resulting from prolonged use of mirtazapine. 
	Yet, Drugs.com disclose side effects resulting from the use of Remeron (generic name mirtazapine), in particular drowsiness, fatigue, increased appetite, xerostomia (i.e., dry mouth), dizziness, tremor, and vertigo, as well as mood or mental changes, including abnormal thinking, agitation, anxiety, confusion, dizziness, and fainting when getting up suddenly from a lying or sitting position (i.e., orthostatic hypotension), (see under Summary and the side effects listed on pages 1-3).
	As such, one of skill in the art would reasonably expect that administering a reduced dosage of mirtazapine, i.e., a therapeutic dose that falls below the threshold at which the adverse side effect is elicited, as taught by Xu et al., would result in a reduction or amelioration of one or more side effects associated with the use of mirtazapine.
	As such, claim 23 is prima facie obvious.

Conclusion
10.		Claims 1-23 are present in this application. Claims 1-21 are currently withdrawn from consideration.  Claims 22 and 23 are rejected.  No claim is presently allowable. 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611